DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification filed Aug. 25, 2022 is sufficient for the Examiner to withdraw the objection to the specification.
Claim Interpretation
	In claims 12 and 14-21, Applicant claims “the planar reflow material” and “the reflow material”, the Examiner interprets the terms are referencing “a substantially planar reflow material” in line 3 of claim 12.  
In claims 13 and 22-27, Applicant claims “the planar reflow material” and “the reflow material”, the Examiner interprets the terms are referencing “a substantially planar reflow material” in line 3 of claim 13.
	In claim 15, line 2, Applicant claims “reflow material flows into the cylindrical hole during the reflowing step”, the Examiner interprets “reflow material” as referencing “a substantially planar reflow material” in line 3 of claim 12, since that is the only reflow material referenced in the reflowing step.
In claim 23, line 2, Applicant claims “reflow material flows into the cylindrical hole during the reflowing step”, the Examiner interprets “reflow material” as referencing “a substantially planar reflow material” in line 3 of claim 13, since that is the only reflow material referenced in the reflowing step.
In claim 30, Applicant claims “the planar reflow material” and “the reflow material”, the Examiner interprets the terms are referencing “a substantially planar reflow material” in line 3 of claim 30.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy MacIntyre on Sept. 8, 2022.
Claims 20-21 and 27-28 in the application have been amended as discussed below.
20.  The method of claim 12 further comprises: providing a support substrate; attaching the resonator microstructure to a top surface of the support substrate; forming a plurality of trenches in a bottom surface of the support substrate, such that each of the plurality of trenches is aligned underneath a rim of the resonator microstructure; embedding an optical sensor into each of the plurality of trenches such that each optical sensor is configured to detect motion of the mechanical resonator.
21. The method of claim [[19]]20 further comprises fabricating at least one driving electrode formed on the support substrate and arranged around a periphery of the resonator microstructure, where the at least one driving electrode is configured to drive the resonator microstructure electrostatically.
27. The method of claim 26 further comprises providing a support substrate; attaching the resonator microstructure to a top surface of the support substrate; forming a plurality of trenches in a bottom surface of the support substrate, such that each of the plurality of trenches is aligned underneath a rim of the resonator microstructure; embedding an optical sensor into each of the plurality of trenches such that each optical sensor is configured to detect motion of the mechanical resonator.
28. (currently amended) The method of claim 27 further comprises fabricating two or more driving electrodes formed on the support substrate and arranged around a periphery of the resonator microstructure, where the two or more driving electrodes are configured to drive the resonator microstructure electrostatically.
Claim Objections
The amendment to the claims filed Aug. 25, 2022 is sufficient for the Examiner to withdraw the objections to claims 13 and 19.
Claim Rejections - 35 USC § 112
The amendment to the claims filed Aug. 25, 2022 and the Examiner’s amendment above are sufficient to withdraw the rejection of claims 19, 21, 28, and 29 under 35 U.S.C. 112(b).
Allowable Subject Matter
Claims 12-30 is/are allowed.
The following is an examiner’s statement of reasons for allowance: please see indication of allowable subject matter in the non-final office action dated Jul. 28, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741